Citation Nr: 1539516	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  10-44 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for squamous cell carcinoma of the right tonsil, to include as due to exposure to herbicides such as Agent Orange, for purposes of substitution or accrued benefits.


WITNESSES AT HEARING ON APPEAL

Appellant, Son and Daughter


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran had active military service from September 1967 to September 1969, to include service in Vietnam.  He subsequently had active service from April 1973 to June 1989, when he retired.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York that denied the Veteran's claim of entitlement to service connection for squamous cell carcinoma of the right tonsil, claimed as due to exposure to herbicides such as Agent Orange while he was on active duty in Vietnam.  The case was certified to the Board by the RO in Albuquerque, New Mexico.

The Veteran died in March 2013; the appellant is his surviving spouse.  The appellant timely requested that she be substituted for the Veteran.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (amending the law to allow substitution in cases involving claimants who die on or after October 10, 2008) (codified at 38 U.S.C.A. § 5121A (West Supp. 2013)).  Such request must be filed not later than one year after the date of the veteran's death.  Id.  As provided in the law, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a) ...."  Id.  VA has allowed the appellant's substitution in the Veteran's case that was on appeal.  Therefore, the appellant has been substituted for the Veteran.  The appellant retains the Veteran's docket number before the Board.

In June 2014, a Travel Board hearing was conducted at the Albuquerque RO before the undersigned Veterans Law Judge who was designated by the Chairman to conduct that hearing pursuant to 38 U.S.C.A. § 7107.  A transcript of that hearing has been associated with the claims file.

The Board remanded the case for additional development in September 2014.  The case has now been returned to the Board for appellate review.

There is only an electronic file associated with the claim.  There is no paper claims file.


FINDINGS OF FACT

1.  During his active duty service, the Veteran served in the Republic of Vietnam and, thus, is presumed to have been exposed to herbicides.

2.  Tonsil cancer is not recognized by VA as causally related to exposure to herbicide agents used in Vietnam.

3.  Service medical records do not indicate that the Veteran had any tonsil cancer and there is no evidence of continuity of this condition between the Veteran's discharge from service and the 2008 diagnosis nor was any such tonsil cancer documented within one year of the Veteran's discharge from service in June 1989.

4.  A connection between the Veteran's squamous cell carcinoma of the right tonsil and his military service has not been demonstrated, to include exposure to herbicides in Vietnam.

5.  Neither the Veteran's service-connected posttraumatic stress disorder (PTSD) nor his service-connected chronic obstructive pulmonary disease (COPD) nor his service-connected diabetes mellitus nor his service-connected foot injury residuals nor his service-connected excision of lingual tonsil tissue at the base of the tongue nor his service-connected skin lesions of the eyebrows caused or aggravated his squamous cell carcinoma of the right tonsil.

CONCLUSION OF LAW

The criteria for entitlement to service connection for squamous cell carcinoma of the right tonsil have not been met.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1131, 5102, 5103, 5103A, and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are described in statute and regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112(2004); Quartuccio v. Principi, 16 Vet. App. 183(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided notice relating to what was required for service connection in correspondence dated in January 2009 (prior to the January 2009 rating decision).  The October 2010 Statement of the Case (SOC) contained the text of 38 C.F.R. § 3.309(e), disease associated with exposure to certain herbicide agents.  The claim was subsequently readjudicated, most recently in a June 2015 Supplemental Statement of the Case (SSOC).  Mayfield, 444 F.3d at 1333.

The appellant has had ample opportunity to respond/supplement the record and she has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137(2008).  The United States Supreme Court has held that an error in VA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696(2009).  In this case, the appellant has not alleged any prejudicial or harmful error in VA notice, and the Board finds, based the factors discussed above, that no prejudicial or harmful error in VA notice has been demonstrated in this case.

As for the duty to assist, the Veteran's service medical treatment records have been included in the claims file and reviewed.  VA and private medical treatment records have been associated with the claims file and reviewed.  The appellant was afforded the opportunity to present testimony before the Board in June 2015.  A medical opinion was obtained in June 2015. 

A remand issued by the United States Court of Appeals for Veterans Claims or by the Board confers upon a veteran the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this case, the RO obtained copies of outstanding VA medical treatment records for the Veteran.  The RO also obtained a medical opinion as directed by the Board remand.  Therefore, substantial compliance has been achieved.

A medical opinion is adequate for claims purposes when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The June 2015 medical opinion was rendered by a medical professional, and the associated report reflects review of the claims file.  The opinion included descriptions of clinical findings and demonstrated objective evaluations.  The doctor was able to assess the nature, onset date, and etiology of the Veteran's claimed squamous cell carcinoma of the right tonsil. 

The Board finds that the June 2015 medical opinion is sufficiently detailed with recorded history and clinical findings.  In addition, it is not shown the medical opinion was in any way incorrectly prepared or that the VA medical personnel failed to address the clinical significance of the claimed condition.  As a result, the Board finds that additional development by way of another examination or opinion would be redundant and unnecessary.  See 38 C.F.R. § 3.326 and 38 C.F.R. § 3.327 and Green v. Derwinski, 1 Vet. App. 121 (1991).  Therefore, the Board concludes that the appellant was afforded an adequate medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The appellant was provided with notice as to the medical evidence needed for service connection, as well as the assistance VA would provide and she was supplied with the text of 38 C.F.R. § 3.159.  Therefore, there is no duty to assist that was unmet and the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Thus, there is no duty to assist that was unmet and the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  All relevant facts with respect to the claim addressed in the decision below have been properly developed.  Under the circumstances of this case, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  Therefore, no further notice or assistance is required for a fair adjudication of the appellant's claim.  

II.  The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The appellant contends that the Veteran was entitled to service connection for his squamous cell carcinoma (SCC) of the right tonsil, to include as due to exposure to herbicides during his service in Vietnam.  Service connection may be granted for a disability resulting from disease or injury incurred in active service and for in-service aggravation of a preexisting injury or disease.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Pain is the sort of condition that is observable by a lay person.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Review of the Veteran's service medical treatment records reveals that he was seen for complaint of a sore throat in October 1985.  In November 1985, radiographic examination revealed the presence of a soft tissue mass over the pharyngeal air column at the base of the tongue which appeared to extend to just superior to the epiglottis and may have been touching the superior surface of the epiglottis.  There was no significant interval change from the prior study of October 24, 1984.  The Veteran underwent surgery that same month and the postoperative diagnosis was hypertrophic lymphoid tissue valleculà base of tongue.  In February 1986, the Veteran underwent follow-up; the associated ENT note indicated that the Veteran had undergone a direct laryngoscopy, pharyngoscopy in November with negative findings other than hypertrophy of lingual tonsil (lymphoid) tissue at the base of the tongue-vallecular which was cauterized and that the Veteran had felt a lot better since.  However, he still complained of a residual feeling of irritation in his throat (vallecular) and the doctor noted that there was still some hypertrophy of lingual tissue there, although otherwise within normal limits.  In April 1986, the Veteran was admitted for recurrent lingual tonsillitis and bronchitis.  The next month, he was seen for bronchitis and lingual tonsil and treated with an antibiotic.  The Veteran was noted to still smoke one pack of cigarettes per day down from two-and-a-half packs per day.  A November 1988 clinic note indicated that the Veteran was a 60 pack/year smoker who was having difficulty with running, gagging and a choking sensation.  He had a severely positive Metacholine challenge test and the clinical impression was early COPD with reversible component, probable exercise-induced bronchospasm by history of exacerbation.  The Veteran underwent a retirement physical in April 1989.  The examiner reported tonsils were present.  Tobacco use was noted; the Veteran was described as a smoker with early COPD and elevated blood pressure.  The examiner also noted that Veteran had had hypertrophic lingual tonsil tissue removed on two occasions. 

Post-service, the Veteran underwent a VA medical examination in July 1990.  The examiner noted that the Veteran had been a smoker for 25 years and that he smoked a pack a day.  The examiner also noted that the Veteran had undergone two operations in 1986 for removal of a lingual tonsil that was interfering with breathing and swallowing.  On physical examination, the Veteran offered no complaints about his throat or mouth and examination of the throat was negative.  

In a May 1991 rating decision, the Veteran was granted service connection for status post excision, lingual tonsil tissue, base of tongue.  A zero percent disability evaluation was assigned. 

Retired military treatment records dated between September 1989 and September 1996, do not reveal any diagnosis of, or treatment for, any tonsil disease or condition.  In September 1994, the Veteran was treated for pharyngitis and in October 1994, he was treated for bronchitis.  In January 1996, he was treated for pharyngitis/sinusitis.  An August 1996 note indicates that the Veteran's nose and throat were within normal limits.  

In December 1998, the Veteran underwent a VA general medical examination.  The examiner noted that the Veteran was a long-standing smoker who continued to smoke about a pack of cigarettes per day.  The Veteran was also noted to drink about three beers a week.  No abnormalities were noted on examination of the Veteran's throat.  

The Veteran also underwent a VA ears/nose/throat (ENT) examination in December 1998.  The Veteran exhibited a normal tone of voice with no hoarsenes.  On physical examination, his oral muscosa was within normal limits.  There were caffeine stains on surface of tongue, but no lesions were noted.  The Veteran's vocal cords bilaterally were without evidence of recurrence.  There was slight scarring along the junction between the anterior third and middle third of the right vocal cord (the previous surgical site).  There was no evidence of any cervical adenopathy.  The trachea was midline and there was no thyromegaly.  There was no limitation of the nuchal range of motion.  The examiner rendered a clinical impression of status post excision right vocal cord polyps - no residuals. 

Based on the December 1998 VA examinations, the noncompensable evaluation for the service-connected disability of status post excision lingual tonsil tissue, base of the tongue was continued in a rating decision issued in August 1999.  The Veteran did not appeal this action.

Retired military treatment records dated between May 1994 and January 2005, do not reveal any diagnosis of, or treatment for, any tonsil disease or condition.  An August 1999 note indicated that the Veteran had less than one alcoholic drink per week.  In June 2003, the Veteran was seen for tobacco cessation; his nose and throat were normal on examination.  In January 2004, the Veteran had his annual physical.  He was described as a smoker; the examiner stated that the Veteran did not drink alcohol on a regular basis.  On physical examination, the Veteran's nose and throat were unremarkable.  

Review of the Veteran's VA treatment records reveals that, in July 2003, the Veteran presented for an Agent Orange registry examination.  He reported that he smoked approximately one-and-a-half packs per day and that he had been doing so for more than 40 years.  In regards to alcohol, the Veteran reported that he used to have an occasional alcoholic beverage when he was bowling, but since he quit bowling, he had not had any in the past 18 months.  The Veteran said he did have a frequent dry throat and that he felt it was probably from smoking.  On physical examination, there was no hyperemia or exudate in the throat.  There was no lymphadenopathy or thyromegaly.  There was a small surgical scar to the right of the trachea that was well-healed.  The Veteran was seen for a first clinic visit in May 2005.  On physical examination, his oral mucosa was within nomal limits and no lesions were noted.  The Veteran was also seen to establish care in February 2006.  He was noted to smoke 3/4 of a pack of cigarettes per day and to have been smoking for 49 years on average of one pack per day.  He was noted to not be a heavy drinker.  On physical examination, no lymphadepopathy could be appreciated in the Veteran's neck and nothing abnormal was noted in his throat.

The Veteran underwent a VA medical examination in March 2006; he reported that he smoked one pack of cigarettes per day and that he had smoked at least two packs per day for approximately 20 years when he was in the military.  On physical examination, the Veteran's oral mucous membranes were pink. and moist. 

The Veteran underwent a VA PTSD examination in August 2007.  He was noted to have been in treatment for PTSD from April 2007 onward.  The Veteran was noted to be five years abstinent from alcohol.  

In a December 2008 letter, a private radiation oncologist stated that the Veteran had been diagnosed with squamous cell carcinoma.  In a February 2009 letter, this physician stated that the Veteran had been diagnosed with SCC of the right tonsil.  The physician further stated that the Veteran did not abuse alcohol but did have significant exposure to Agent Orange during his military service.  The doctor opined that Agent Orange may have contributed to the Veteran's development of right-sided tonsillar cancer.  He noted that a review of 'some literature' showed oral cavity and larynx cancers had clearly been associated with Agent Orange. 
In June 2015, pursuant to the September 2014 Board remand, a VA physician reviewed the claims file.  The reviewer opined that the Veteran's right tonsil squamous cell carcinoma was less likely than not related to the Veteran's military service from September 1967 to September 1969, or to his service from April 1973 to June 1989.  The reviewer noted that the only abnormality that could be seen during the November 1985 procedure was that the vallecula, especially on the left side, was filled with redundant lymphoid tissue, that this was widely biopsied with the biopsy specimen sent to pathology and that the entire area of hypertrophic lymphoid tissue at the very base of the tongue and vallecula was cauterized thoroughly.  The reviewer stated that is no scientific evidence showing hypertrophic tissue progressing to carcinoma.  The reviewer noted that there was no reported post-service exposure to chemicals that would have contributed to the tonsillar squamous cell carcinoma.  The reviewer also stated that the Veteran's medical and dental histories were not significant for the development of tonsillar carcinoma and that the tonsillectomy which was performed in 1986 was not associated with increased risk for future tonsillar cancer.  The physican reviewed the medical literature and noted that a recent study published in April 2015 showed that an association of tonsillectomy, a common surgical procedure involving the removal of a majority of the palatine tonsillar tissue, with a risk of tonsil cancer specifically or oropharyngeal cancers overall is not known.  The study showed that tonsillectomies were actually associated with a significantly reduced risk of tonsil cancer and that tonsillectomies were unrelated to risk for cancers of the base of the tongue.  The reviewer also cited another research study that concluded that a remote history of tonsillectomy reduces the risk of a diagnosis of tonsil carcinoma.  

In addition, based on his review of the medical evidence of records, the reviewer opined that the Veteran's poorly differentiated squamous cell carcinoma of the right tonsil diagnosed in December 2008, was a post-service condition and that the cancer was not incurred during his military service.  The reviewer also stated that there is no scientific evidence that this condition was related to Agent Orange exposure from military service.  He identified the risk factors most frequently associated with head and neck cancer (including tonsillar cancer) as number 1, smoking; number 2, alcohol consumption; and number 3, human papilloma virus (HPV) infection.  The reviewer identified the risk factors for the Veteran as being smoking and alcohol consumption.  The reviewer stated that, in heavy cigarette smokers, there is a 5-to 25-fold increased risk compared with nonsmokers.  In a case control study, patients who smoked more than one pack per day had a 13-fold increase in risk of head and neck cancer.  The age of starting smoking (below 18 years of age) and duration of smoking (over 35 years) were high-risk factors.  Alcohol consumption significantly increases the risk of cancer in the upper aerodigestive tract.  Human papilloma virus is implicated as a primary cause of oropharyngeal cancer in the US and Europe.  

The evidence of record reflects that the Veteran had service in Vietnam from March 1968 to March 1969.  Thus the Veteran served in Vietnam and is therefore presumed to have been exposed to Agent Orange or other herbicide agents.  The appellant contends that the Veteran's SCC of the right tonsil is related to his service and in particular, to his service in Vietnam.  

In addition to the law and regulations governing entitlement to service connection outlined above, for purposes of service connection for a disability resulting from exposure to a herbicide agent, including a presumption of service connection, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent and may be presumed to have been exposed during such service to any other chemical compound in an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).

Under Section 3 of the Agent Orange Act of 1991, Public Law No. 102-4, 105 Stat. 11, the Secretary of Veterans Affairs entered into an agreement with the National Academy of Sciences (NAS) to review and summarize the scientific evidence concerning the association between exposure to herbicides used in Vietnam and various diseases suspected to be associated with such exposure.  The NAS was to determine, to the extent possible, whether there is a statistical association between the suspect disease and herbicide exposure, taking into account the strength of the scientific evidence and the appropriateness of the methods used to detect the association; the increased risk of disease among individuals exposed to herbicides during the service in the Republic of Vietnam during the Vietnam era; and whether there is a plausible biological mechanism or other evidence of a causal relationship between herbicide exposure and the suspect disease.  The NAS was required to submit reports of its activities every two years.

The Secretary, under the authority of the Agent Orange Act of 1991 and based on the studies by the NAS, has determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600-08 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-407 (June 12, 2007).  The Secretary has clarified that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for the following specific conditions: cancer of the oral cavity (including lips and tongue, pharynx (including tonsils), or nasal cavity (including ears and sinuses); cancers of the pleura, mediastinum, and other unspecified sites within the respiratory system and intrathoracic organs; esophageal cancer; stomach cancer; colorectal cancer (including small intestine and anus); hepatobiliary cancers (liver, gallbladder and bile ducts); pancreatic cancer; bone and joint cancer; melanoma; non-melanoma skin cancer (basal cell and squamous cell); nasopharyngeal cancer, breast cancer, cancers of reproductive organs (cervix, uterus, ovary, testes, and penis; excluding prostate); urinary bladder cancer; renal cancer; cancers of brain and nervous system (including eye); endocrine cancers (thyroid, thymus, and other endocrine; cancers at other and unspecified sites; neurobehavioral disorders (cognitive and neuropsychiatric); amyotrophic lateral sclerosis (ALS); chronic peripheral nervous system disorders; respiratory disorders; gastrointestinal immune system disorders (immune suppression, allergy, and autoimmunity); circulatory disorders (including hypertension); endometriosis; effects on thyroid homeostasis; certain reproductive effects, and, any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted (emphasis added).  See Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258-21260 (May 7, 2009); Notice, 75 Fed. Reg. 32540  (June 8, 2010). 

The Board notes that, in 2014, the NAS released Veterans and Agent Orange, Update 2012.  This information is available on the NAS publications website, "http://www.nap.edu/," on the Internet.  In the report, in the Summary, at Table S-1, on page 8-9, the NAS concluded that there is inadequate or insufficient evidence to determine an association between exposure to herbicides and cancers of the oral cavity (including lips and tongue), pharynx (including tonsils), or nasal cavity (including ears and sinuses).  (A VA letter, dated in January 2009, reveals that the Veteran was informed of which diseases were presumptive conditions associated with exposure to Agent Orange.)  In Chapter 8, the NAS noted that it was now recognized that human papilloma virus (HPV) is an important risk factor for squamous-cell carcinoma of the head and neck, and that risk estimates are highest for the base of the tongue and tonsils (oropharynx).  The average annual incidences reported in Table 8-2 showed that men are at greater risk than are women for those cancers and that the incidences increase with age.  On the basis of the evidence reviewed for the current report and in previous VAO reports, the committee concluded that there is inadequate or insufficient evidence to determine whether there was an association between exposure to the chemicals of interest and oral, nasal, or pharyngeal cancers.

Therefore, service connection for the Veteran's SCC of the right tonsil cannot be granted on a presumptive basis.  Notwithstanding the above, the Veterans' Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation, when all the evidence establishes that the disease was incurred in service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

While the Veteran's treating radiation oncologist has indicated that, according to unidentified medical literature, oral cavity and larynx cancers have been associated with Agent Orange, as discussed above, the NAS has not found this to be so.  In addition, this physician has stated that Agent Orange 'may' have contributed to the right-sided tonsil SCC.  The Board notes that, to the extent a physician's opinion states no more than that a medical condition 'could have' played a role in a veteran's development of disability or death, the statement is speculative.  See, e.g., Obert v. Brown, 5 Vet. App. 30, 33 (1993) (stating that letter indicating a veteran may have been having symptoms of multiple sclerosis for many years, taken by itself, was speculative).  See also Perman v. Brown, 5 Vet. App. 237, 241 (1993) (holding medical opinion in which doctor stated he could not provide 'yes' or 'no' response to question posed was "non-evidence"); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1993) (holding physician's statement that a veteran may or may not have died if a specific, medical procedure had been successful was not sufficient to successfully support a claim for service connection).  Therefore, the Board does not find this February 2009 private medical opinion to be probative.

In the alternative, the appellant contends that the Veteran's SCC of the right tonsil was initially manifested during his active service.  See Travel Board Hearing Transcript pp. 12-13.  The Board has therefore also considered the appellant's claim on a direct service-connection basis but finds that there is no competent evidence of record to establish any etiological relationship between the Veteran's active military service, including in-service exposure to Agent Orange and his SCC.  In addition, the evidence does not show symptomatology related to SCC in service or for many years after service.  The Veteran was first diagnosed with SCC of the right tonsil in late 2008.  This was more than 19 years after his separation from service in June 1989.  There is no indication that the Veteran had any tonsil-related symptoms that were continuous after service.  Review of the Veteran's retired military and VA treatment records does not reveal any chronic complaints about his tonsils or any clinical findings or diagnoses related to the tonsils.  In addition, the Veteran was assigned a noncompensable evaluation for the residuals of the excised lingual tonsil tissue from the base of his tongue based on a lack of symptomatology.  Thus, the evidence does not support a finding that the Veteran's right tonsil SCC was related to his active duty based on continuity of symptomatology.  

The Veteran is service-connected for COPD, PTSD, diabetes mellitus, a right toe injury, residuals from the excision of lingual tonsil tissue at the base of the tongue and skin lesions of the eyebrows.  Therefore the Board has also considered whether service connection for the Veteran's right tonsil SCC is warranted under the theory of secondary service connection.  Under 38 C.F.R. § 3.310(a), service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  However, in this case there is no competent probative evidence of record to establish that the Veteran's service-connected disabilities of COPD, PTSD, diabetes mellitus, a right toe injury, excision of lingual tonsil tissue at the base of the tongue and skin lesions of the eyebrows, whether singly or in aggregate, had any etiologic relationship, including by way of aggravation, to the Veteran's right tonsil SCC.  

The Board has considered the appellant's statements about the etiology of the Veteran's right tonsil SCC.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, supra. 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In this case, SCC is not the type of disorder as to which a lay person can provide competent evidence on questions of etiology or diagnosis.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  Therefore, the Board cannot give decisive probative weight to the opinions of the appellant about the origins of the Veteran's right tonsil SCC because she is not qualified to offer such opinions.

Therefore, the Board finds that there is no interpretation or construction of the medical evidence of record that establishes or suggests that there is any etiologic connection between the Veteran's presumed exposure to Agent Orange, or any other herbicide agent, while he was in Vietnam and his subsequent development of right tonsil SCC.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Once again, the appellant's assertions of a causal link, standing alone, without the support of competent medical evidence, are not probative of a causal link because the appellant, as a lay person, is not competent to offer medical opinions.  It has also been asserted that the condition dated back to 1986.  In this regard it is noted that (1) there is no medical evidence establishing that the Veteran was diagnosed with any right tonsil SCC before 2008, and (2) there is no competent probative medical evidence indicating that the Veteran's excisions of lingual tonsil tissue at the base of the tongue in 1985 and 1986 were in any way linked to the Veteran's subsequent incurrence of right tonsil SCC.

The Board notes that risk factors of male sex, age, cigarette smoking, alcohol consumption and HPV infection have been identified in the evidence of record.  There is no indication that the Veteran was infected with HPV and the evidence of record indicates that the Veteran abstained from alcohol for several years prior to his SCC diagnosis.  While the evidence of record does show a long history of smoking in service by the Veteran as well as post-service, controlling laws and regulations prohibit service connection for disability on the basis that it resulted from disease or injury attributable to the use of tobacco products during a Veteran's active service for all claims filed after June 9, 1998.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300(a).  The Veteran filed his original claim for service connection for SCC in 2008.  Thus, service connection for right tonsil SCC as due to smoking addiction cannot be granted as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

Given that the Veteran's right tonsil SCC is not a disease subject to the presumptive provisions regarding exposure to Agent Orange or other herbicide agents, and because the right tonsil SCC was not manifested to a compensable degree within one year following the Veteran's discharge from military service in June 1989, service connection for the Veteran's right tonsil SCC is not warranted on any presumptive basis.  In addition, no competent probative medical evidence of record has associated the right tonsil SCC to any incident of service or disability such that service connection would be warranted on a direct or secondary basis.

The Board has scrutinized the record with a view towards ascertaining whether there is any basis (e.g., direct, presumptive or secondary) to indicate that the claimed right tonsil SCC was incurred by any incident of military service, but it has gleaned no such supporting evidence or suggestion thereof.  Schroeder v. West, 212 F.3d 1265 (Fed. Cir 2000); Combee, 34 F.3d at 1043 (both for the general proposition that in claims involving presumptive service connection, the Board must also examine the evidence of record to ascertain if there is any other basis upon which to develop or grant the claim, including direct service connection).  See Bingham v. Principi, 421 F.3d 1346 (Fed. Cir. 2005); Roebuck v. Nicholson, 20 Vet. App. 307, 312-313 (2006).  For the foregoing reasons, the preponderance of the evidence is against the claim of entitlement to service connection for right tonsil SCC.  The benefit-of-the-doubt doctrine is therefore not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  Thus, the Board finds that the claim for service connection for right tonsil SCC, including as evaluated under the regulations governing presumptive service connection based on exposure to Agent Orange, for purposes of substitution or accrued benefits, must be denied.  

ORDER

Service connection for right tonsil SCC, including as evaluated under the regulations governing presumptive service connection based on exposure to Agent Orange, for purposes of substitution or accrued benefits, is denied.  




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


